                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         BARBARA LEFIELL,
                                   7                                                         Case No. 18-cv-00522-SI (SI)
                                                        Plaintiffs,
                                   8
                                                 v.                                          ORDER OF DISMISSAL UPON
                                   9                                                         SETTLEMENT
                                         UNION PACIFIC RAILROAD
                                  10     COMPANY, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           The remaining parties to the action, plaintiff and defendant City of Martinez, by their

                                  14   counsel, have advised the court that they have agreed to a settlement.

                                  15          IT IS HEREBY ORDERED that this matter is DISMISSED WITH PREJUDICE. However,

                                  16   that if any party hereto certifies to this court, with proof of service of a copy thereon on opposing

                                  17   counsel, within ninety days from the date hereof, that settlement has not in fact occurred, the

                                  18   foregoing order shall be vacated and this cause shall forthwith be restored to the calendar for further
                                  19   proceedings.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: February 24, 2020

                                  23                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
